Title: De Thulemeier to the American Commissioners, with Translation of Treaty and Observations Thereon, 24 January 1785
From: Thulemeier, Friederich Wilhelm, Baron von
To: American Commissioners




Messieurs
à la Haye le 24. Janvier 1785.

Le Roi mon Maître ayant trouvé bon de m’autoriser à faire passer en Vos mains, Messieurs, quelques Observations sur le Contre-Projet du Traité de Commerce à conclure pour l’avantage réciproque de Ses Sujets, et celui des Citoyens de l’Amérique, tel que Vous m’avez fait l’honneur de me l’adresser en date du 10. de Novembre dernier, et entré à la Haye par un Courier Hollandois le 26. du même mois, je ne diffère point de m’acquitter des ordres de Sa Majesté. Un Exprès chargé de Dépêches pour Messieurs les Ambassadeurs de Hollande à Paris me fournit aujourd’hui une  occasion sûre et prompte. La langue Angloise n’étant pas familière à la Chancelerie Prussienne, aussi peu qu’au Roi et à Son Ministère, j’ai dû m’occuper d’une traduction françoise, et pour constater son exactitude, je l’ai fait placer à côté des Observations ci-jointes. J’ose me flatter que ces dernières Vous paroîtront, Messieurs, dictées par cet esprit de justice, d’équité et d’humanité qui caractérise toutes les démarches du Monarque que j’ai l’honneur de servir. Ce sera avec le zèle le plus vif que je m’employerai à consolider une négociation dont l’issue ne peut qu’être infiniment avantageuse aux deux Nations, et je ne doute aucunement que le contenu de la première lettre dont Vous m’honorerez, ne me facilite les moyens de mettre de concert avec Vous, Messieurs, la dernière main à ce Traité.
J’ai l’honneur d’être avec la considération la plus distinguée, Messieurs, Vôtre très humble et très obéissant Serviteur,

De Thulemeier



Enclosure
PROJET
d’un Traité d’Amitié et de Commerce
entre Sa Majesté le Roi de Prusse et les Etats-Unis de l’Amérique.
Les deux Parties désirant de fixer d’une manière permanente et équitable les règles qui doivent être observées relativement au Commerce à établir entre leurs Etats respectifs, ont cru ne pouvoir mieux remplir ce but, qu’en prenant pour base de leurs arrangemens la plus parfaite égalité et réciprocité. Sur ces principes, et après une mure délibération, Elles sont convenues des articles suivans:
Article I
Il y aura une paix ferme, inviolable et universelle, et une amitié sincère entre S.M. le Roi de Prusse, ses héritiers, Successeurs et Sujets, d’une part, et les Etats-Unis d’Amérique et leurs Citoyens, d’autre part, sans exception de personnes ou de lieux.
Article II
Les Sujets de S.M. le Roi de Prusse pourront fréquenter toutes les côtes et tous les pays des Etats-Unis de l’Amérique, y résider et trafiquer en toutes sortes de productions, manufactures et marchandises, et ne payeront d’autres ni de plus forts impôts, charges ou droits dans lesdits Etats-Unis, que ceux que les Nations les plus favorisées sont ou seront obligées de payer, et ils jouiront de tous les droits, privilèges et exemptions dans la navigation et le commerce dont jouit ou jouira la nation la plus favorisée.
Article III
Pareillement les Citoyens des Etats-Unis de l’Amérique pourront fréquenter toutes les côtes et tous les pays de S. M. le Roi de Prusse, y résider et trafiquer en toutes sortes de productions, manufactures et  marchandises, et ne payeront d’autres ni de plus forts impôts, charges ou droits dans les Domaines de Sa dite Majesté, que ceux que la nation la plus favorisée est ou sera obligée de payer, et ils jouiront de tous les droits, privilèges et exemptions dans la navigation et le commerce dont jouit ou jouira la nation la plus favorisée.
Article iv
En particulier chacune des deux Nations aura le droit d’importer ses propres productions, manufactures et marchandises, à bord de ses propres bâtimens, dans telle partie des Domaines de l’autre, où il sera permis à tous les Sujets et Citoyens de l’autre Nation de les acheter librement, comme aussi d’y charger les productions, manufactures et marchandises de l’autre, que lesdits Citoyens ou Sujets auront la liberté de leur vendre, en payant dans l’un et l’autre cas tels impôts, droits et charges seulement, que ceux qui sont ou seront payés par la Nation la plus favorisée.
Article V
Tous les marchands, Commandans de vaisseaux, et autres Sujets ou Citoyens de chacune des deux Nations, auront pleine liberté, dans toutes les places situées sous la domination ou la jurisdiction de l’autre, de gérer eux-mêmes leurs affaires, ou d’y employer quiconque il leur plaira de choisir pour les gérer en tout ou en partie en leur nom. Ils ne seront pas obligés non plus de se servir d’Interprêtes, de Courtiers, ou de telle autre personne quelconque, ni de leur payer des Salaires, ou droits, à moins qu’ils ne les ayent employé de leur propre chef. En outre, ils ne seront point obligés, en chargeant ou en déchargeant leurs vaisseaux, de se servir des Ouvriers qui pourroient être établis pour cet effet par autorité publique, mais il leur sera entièrement libre de charger et de décharger leurs bâtimens eux-mêmes, ou d’y employer telles personnes qu’ils jugeront à propos, sans payer ni salaire ni droits à qui que ce soit. Enfin, ils ne seront pas forcés de décharger aucune sorte de marchandises dans d’autres vaisseaux, ni de les recevoir à bord de leurs propres navires, ni d’attendre leurs chargemens plus longtemps qu’il ne leur plaira.
Article VI
Pour éviter que les vaisseaux de l’une des deux Parties Contractantes ne soyent point inutilement molestés ou détenus dans les ports ou sous la jurisdiction de l’autre, il a été convenu que la visite des marchandises ordonnée par les loix se fera avant qu’elles ne soyent chargées sur le navire, et qu’ensuite elles ne seront plus assujetties à aucune visite. Et en général il ne se fera jamais de recherche à bord du vaisseau, à moins qu’on n’y ait chargé clandestinement des marchandises prohibées. Dans ce cas, celui par l’ordre duquel elles ont été portées à bord, ou celui qui les y a porté sans ordre, sera soumis aux loix du pays où il se trouve; sans que le reste de l’équipage soit molesté, ni les marchandises ou le vaisseau saisis ou détenus par cette raison.
Article VII
Chacune des deux Parties Contractantes tâchera, par tous les moyens qui seront en son pouvoir, de protéger et de défendre tous les vaisseaux et autres effets appartenants aux Citoyens ou Sujets de l’autre, et se  trouvant dans l’étendue de sa jurisdiction, par mer ou par terre; et elle employera tous ses efforts pour recouvrer et faire restituer aux Propriétaires légitimes les vaisseaux et effets qui leur auront été enlevés dans l’étendue de sa dite Jurisdiction.
Article VIII
Les vaisseaux des Sujets ou Citoyens d’une des deux Parties Contractantes, venant d’une côte appartenante à l’autre, mais n’ayant pas dessein d’entrer au port, ou y étant entrés ne désirant pas de décharger leurs cargaisons ou de rompre leur charge, auront la liberté de repartir et de poursuivre leur route, sans empêchement, et sans être obligés de payer aucuns impôts, charges ou droits quelconques, ni de rendre compte de leur Cargaison.
Article ix
Au cas que quelque vaisseau appartenant à l’une des deux Parties Contractantes auroit fait naufrage, échoué, ou souffert quelque autre dommage sur les côtes ou sous la domination de l’autre, les Sujets ou Citoyens respectifs recevront tant pour eux que pour leurs vaisseaux et effets la même assistance qui auroit été fournie aux habitans du pays où l’accident arrive, et ils payeront seulement les mêmes charges et droits auxquels lesdits habitans auroient été assujettis en pareil cas; et si la réparation du vaisseau exigeoit que la cargaison fût déchargée en tout ou en partie, ils ne payeront aucun impôt, charge ou droit de ce qui sera rembarqué et emporté.
Article x
Les Citoyens ou Sujets de l’une des Parties Contractantes auront dans les Etats de l’autre la liberté de disposer de leurs propriétés personnelles, soit par testament, donation, ou autrement; et leurs héritiers étant Sujets ou Citoyens de l’autre Partie Contractante, succéderont à leurs biens, soit en vertu d’un testament, ou ab intestat, et ils pourront en prendre possession, soit en personne, soit par d’autres agissant en leur place, et en disposeront à leur volonté, en ne payant d’autres droits que ceux auxquels les habitans du pays où la succession est devenue vacante sont assujettis en pareille occurence. Et en cas d’absence des héritiers on prendra pendant ce temps le même soin des biens qui leur sont échus, qu’on auroit pris en pareille occurence des biens des Natifs du pays, à moins que le Propriétaire légitime n’ait pris des arrangemens pour recueillir l’héritage. S’il s’élève des contestations entre différens Prétendans ayant droit à la Succession, elles seront décidées selon les loix et par les Juges du Pays où la Succession est vacante. Et si par la mort de quelque personne possédant des biens-fonds sur le territoire de l’une des Parties Contractantes, les biens-fonds venoient à passer selon les loix du pays à un Citoyen ou Sujet de l’autre Partie, celui-ci, s’il est qualifié à aliéner les dits biens, obtiendra un délai convenable pour les vendre et pour en retirer le provenu.
Article xi
Il sera accordé la plus parfaite liberté de conscience et de culte aux Citoyens et Sujets de chaque Partie Contractante dans les Etats de l’autre, et personne ne sera molesté à cet égard, si ce n’est pour insulte   faite à la religion de l’autre. De plus, si des Sujets et Citoyens de l’une des Parties Contractantes venoient à mourir dans la jurisdiction de l’autre, leurs corps seront enterrés dans les endroits où l’on a coutume de faire les enterremens, ou dans tel autre lieu décent et convenable, et ils seront protégés contre toute violence et trouble.
Article xii
Si l’une des Parties Contractantes étoit en guerre avec une autre Puissance, la libre correspondance et le commerce des Sujets ou Citoyens de la partie qui demeure neutre envers les Puissances belligérantes ne seront point interrompus. Au contraire et dans ce cas comme en pleine paix, les vaisseaux de la partie neutre pourront naviguer en toute sureté dans les ports et sur les côtes des Puissances belligérantes, les vaisseaux libres rendant les marchandises libres, en tant qu’on regardera comme libre tout ce qui sera à bord d’un navire appartenant à la partie neutre, quand même ces effets appartiendroient à l’ennemi de l’autre. La même liberté s’étendra aux personnes qui se trouveront à bord d’un vaisseau libre, quand même elles seroient ennemis de l’autre Partie, excepté que ce fussent des gens de guerre actuellement au service des ennemis. D’un autre côté les vaisseaux ennemis rendront les marchandises ennemies, de manière que tout ce qui sera trouvé à bord des vaisseaux de l’Ennemi sera confisqué sans distinction, excepté les effets et marchandises qui ont été mis à bord avant la déclaration de guerre, ou six mois après; dans quel cas ils seront libres.
Article xiii
Dans le cas où l’une des Parties Contractantes se trouveroit en guerre avec une autre Puissance, il a été convenu que pour prévenir les difficultés et les discussions qui surviennent ordinairement par rapport aux marchandises ci-devant appellées de contrebande, telles que armes, munitions, et autres provisions de guerre, de toute espèce, aucun de ces articles chargés à bord des vaisseaux des Citoyens ou Sujets de l’une des Parties et destinés pour l’ennemi de l’autre, ne sera censé de contrebande, au point d’impliquer confiscation ou condamnation et d’entraîner la perte de la propriété des individus. Néanmoins il sera permis d’arrêter ces sortes de vaisseaux et effets, et de les retenir pendant tout le temps que le Preneur croira nécessaire pour prévenir les inconvéniens et le dommage qui pourroient en résulter autrement; mais dans ce cas on accordera une compensation raisonnable pour les pertes qui auront été occasionnées par la saisie. Et il sera permis en outre aux Preneurs d’employer à leur service, en tout ou en partie, les munitions militaires détenues, en en payant aux Propriétaires la pleine valeur, à déterminer sur le prix qui aura cours à l’endroit de leur destination.
Article xiv
Dans le cas où l’une des deux Parties Contractantes se trouveroit engagée dans une guerre avec une autre Puissance, et afin que les vaisseaux de la Partie Neutre soyent promptement et sûrement reconnus, on est convenu qu’ils devront être munis de lettres de mer ou passeports, exprimant le nom, le Propriétaire et le port du navire, ainsi que le nom et la demeure du Maître. Ces passeports, qui seront expédiés   en bonne et duë forme (à déterminer par des Conventions entre les Parties, lorsque l’occasion le requerra) devront être renouvelés toutes les fois que le vaisseau retournera dans son port, et seront exhibés à chaque réquisition, tant en pleine mer que dans le port. Mais si le navire se trouve sous le convoi d’un ou de plusieurs vaisseaux de guerre appartenants à la Partie Neutre, il suffira que l’Officier Commandant du Convoi déclare que le navire est de son parti; moyennant quoi cette simple déclaration sera censée établir le fait, et dispensera les deux parties de toute visite ultérieure.
Article xv
Pour prévenir entièrement tout désordre et toute violence en pareil cas, il a été stipulé que lorsque des navires de la Partie Neutre, naviguant sans convoi, rencontreront quelque vaisseau de guerre, public ou particulier, de l’autre Partie, le vaisseau de guerre n’approchera le navire neutre qu’au delà de la portée du canon, et n’enverra pas plus de deux ou trois hommes dans sa châloupe à bord, pour examiner les lettres de mer ou passeports. Et toutes les personnes appartenantes à quelque vaisseau de guerre public ou particulier, qui causeront des dommages ou insultes en quelque manière que ce soit, à l’équipage, aux vaisseaux ou effets de l’autre Partie, seront responsables en leurs personnes et en leurs biens de tous dommages et intérêts; pour lesquels il sera donné caution suffisante par tous les Commandans de vaisseaux armés en course, avant qu’ils reçoivent leurs commissions.
Article xvi
Il a été convenu que les Sujets ou Citoyens de l’une des Parties Contractantes, leurs vaisseaux, ni effets ne pourront être assujettis à aucun embargo, ni retenus de la part de l’Autre pour quelque expédition militaire, usage public ou particulier de qui que ce soit. Et, dans tous les cas de saisie, de détention ou d’arrêt, soit pour dettes contractées, ou offenses commises par quelque Citoyen ou Sujet de l’une des Parties Contractantes, dans la jurisdiction de l’autre, on procédera uniquement par ordre et autorité de la justice, et suivant les voyes ordinaires en pareil cas usitées.
Article xvii
S’il arrivoit que les bâtimens ou effets de la Puissance Neutre fussent pris par l’ennemi de l’autre, ou par un Armateur, et ensuite repris par la Puissance en guerre, ils seront conduits dans un port de l’une des deux Parties Contractantes, et remis à la garde des Officiers du port, afin d’être restitués en entier au propriétaire légitime, dès qu’il aura duëment constaté son droit de propriété.
Article xviii
Lorsque les Citoyens ou Sujets de l’une des deux Parties Contractantes seront forcés par des tempêtes, par la poursuite des Corsaires ou vaisseaux ennemis, ou par quelque autre accident, à se réfugier avec leurs vaisseaux ou effets dans les havres ou dans la jurisdiction de l’autre, ils seront reçus, protégés et traités avec humanité et honnêteté. Il leur sera permis de se pourvoir à un prix raisonnable, de rafraichissemens, de provisions et de toutes choses nécessaires pour leur  subsistance, santé et commodité, et pour la réparation de leurs vaisseaux.
Article xix
Les vaisseaux de guerre publics et particuliers des deux Parties Contractantes pourront conduire en toute liberté, partout où il leur plaira, les vaisseaux et effets qu’ils auront pris sur leurs ennemis, sans être obligés de payer aucuns impôts, charges ou droits aux Officiers de l’Amirauté, des Douanes ou autres. Ces prises ne pourront être non plus ni arrêtées, ni saisies, ni soumises à des procédures légales, en entrant dans le port de l’autre Partie; mais elles pourront en sortir librement et être conduites en tout temps par le Vaisseau-preneur aux endroits portés par les commissions, dont l’Officier Commandant ledit vaisseau sera obligé de faire montre. Mais tout vaisseau qui aura fait des prises sur les sujets de S.M.T.C. le Roi de France ne sauroit obtenir un droit d’asile dans les ports ou havres des Etats-Unis, et s’il éoit forcé d’y entrer par des tempêtes, ou dangers de mer, il sera obligé d’en repartir le plutôt possible, conformément à la teneur des Traités subsistans entre Sa Majesté Très-Chrétienne et les Etats-Unis.
Article xx
Aucun Citoyen ou Sujet de l’une des deux Parties Contractantes n’acceptera d’une Puissance avec laquelle l’autre pourroit être en guerre ni commission, ni lettre de marque, pour armer en course contre cette dernière, sous peine d’être puni comme Pirate. Et ni l’un ni l’autre des deux Etats ne louera, prêtera ou donnera une partie de sa force navale ou militaire à l’ennemi de l’autre, pour l’aider à agir offensivement ou défensivement contre l’Etat qui est en guerre.
Article xxi
S’il arrivoit que les deux Parties Contractantes fussent en même temps en guerre contre un ennemi commun, on observera de part et d’autre les points suivans:
1. Si les bâtimens de l’une des deux Nations, repris par les Armateurs de l’autre, n’ont pas été au pouvoir de l’ennemi au-delà de 24. heures, ils seront restitués au premier Propriétaire, moyennant le payement du tiers de la valeur du bâtiment et de la cargaison. Si au contraire le vaisseau repris a été plus de 24. heures au pouvoir de l’ennemi, il appartiendra en entier à celui qui l’a repris.
2. Dans le cas qu’un navire est repris par un vaisseau de guerre de l’une des Puissances Contractantes, il sera rendu au Propriétaire, moyennant qu’il paye un trentième du navire et de la cargaison, si le bâtiment n’a pas été plus de 24. heures au pouvoir de l’ennemi, et le dixième de cette valeur, s’il y a été plus longtemps: lesquelles sommes seront distribuées en guise de gratification à ceux qui l’auront repris.
3. Dans ce cas la restitution n’aura lieu qu’après les preuves faites de la propriété, sous caution de la quôte-part qui en revient à celui qui a repris le navire.
4. Les vaisseaux de guerre publics et particuliers des deux Parties Contractantes seront admis réciproquement avec leurs prises dans les ports respectifs; mais ces prises ne pourront y être déchargées, ni  vendues, qu’après que la légitimité de la prise aura été décidée, suivant les loix et réglemens de l’Etat dont le Preneur est Sujet.
5. Il sera libre à chacune des Parties Contractantes de faire tels règlemens qu’elles jugeront nécessaires, relativement à la conduite que devront tenir respectivement leurs vaisseaux de guerre publics et particuliers, à l’égard des bâtimens qu’ils auront pris et amenés dans les ports des deux Puissances.
Article xxii
Lorsque les Parties Contractantes seront engagées en guerre contre un ennemi commun, ou qu’elles seront neutres toutes deux, les vaisseaux de guerre de l’une prendront en toute occasion sous leur protection les navires de l’autre qui font avec eux la même route, et ils les défendront aussi longtemps qu’ils feront voile ensemble, contre toute force et violence, et de la même manière qu’ils protégeroient et défendroient les navires de leur propre nation.
Article xxiii
S’il survient une guerre entre les Parties Contractantes, les marchands de l’un des deux Etats qui résideront dans l’autre auront la permission d’y rester encore neuf mois, pour recueillir leurs dettes actives et arranger leurs affaires, après quoi ils pourront partir en toute liberté, et emporter tous leurs biens, sans être empêchés ni molestés. Les femmes et les enfans, les Gens de lettres de toutes les Facultés, les Cultivateurs, Artisans, Manufacturiers et Pêcheurs, qui ne sont point armés, et qui habitent des villes, villages ou places qui ne sont pas fortifiés, et en général tous ceux dont la vocation tend à la subsistance et à l’avantage commun du genre humain, auront la liberté de continuer leurs professions respectives, et ne seront point molestés en leurs personnes, ni leurs maisons ou leurs biens incendiés ou autrement détruits, ni leurs champs ravages par les Armées de l’Ennemi au pouvoir duquel ils pourroient tomber par les évènemens de la guerre. Mais si l’on se trouve dans la nécessité de prendre quelque chose de leurs propriétés pour l’usage de l’Armée ennemie, la valeur en sera payée à un prix raisonnable. Tous les vaisseaux marchands et commerçans, employés à l’échange des productions de différens endroits, et par conséquent destinés à faciliter et à répandre les nécessités, les commodités et les douceurs de la vie, passeront librement et sans être molestés. Et les deux Puissances Contractantes s’engagent à n’accorder aucune commission à des Armateurs, qui les autorisât à prendre ou à détruire ces sortes de vaisseaux marchands, ou à interrompre le Commerce.
Article xxiv
Afin d’adoucir le sort des prisonniers de guerre, et ne les point exposer à être envoyés dans des climats éloignés et rigoureux, ou resserrés dans des habitations étroites et mal-saines, les deux Parties Contractantes s’engagent solemnellement, l’une envers l’autre, et à la face de l’Univers, qu’Elles n’adopteront aucun de ces usages; que les prisonniers qu’Elles pourroient faire l’une sur l’autre ne seront transportés ni aux Indes Orientales, ni dans aucune contrée de l’Asie, ou de l’Afrique, mais qu’on leur assignera en Europe ou en Amérique un séjour situé   dans un air sain, qu’ils ne seront point confinés dans des cachots, ni dans des prisons, ni dans des vaisseaux de prison; qu’ils ne seront pas mis aux fers, ni garottés, ni autrement privés de l’usage de leurs membres; que les Officiers seront relâchés, sur leur parole d’honneur, dans l’enceinte de certains districts qui leur seront fixés, et qu’on leur accordera des logemens commodes; que les simples soldats seront distribués dans des cantonnemens ouverts, assez vastes pour prendre l’air et l’exercice, et qu’ils seront logés dans des barraques aussi spacieuses et aussi commodes que le sont celles des troupes de la Puissance au pouvoir de laquelle se trouvent les prisonniers. Que cette Puissance fera pourvoir journellement les Officiers d’autant de rations, composées des mêmes articles et de la même qualité, dont jouissent en nature ou en équivalent les Officiers du même rang qui sont à son propre service; qu’elle fournira également aux simples soldats une ration pareille à celle qui est accordée au Soldat de sa propre Armée. Le montant de ces dépenses sera payé par l’autre Puissance, d’après une liquidation de compte à arrêter réciproquement pour l’entretien des prisonniers, à la fin de la guerre; et ces comptes ne seront point confondus ou balancés avec d’autres comptes, ni la solde qui en est duë, retenue comme compensation ou représailles pour tel autre article ou telle autre prétention réelle ou supposée. Il sera permis à chacune des deux Puissances d’entretenir un Commissaire de leur choix dans chaque cantonnement des prisonniers qui sont au pouvoir de l’autre: ces Commissaires auront la liberté de visiter les prisonniers aussi souvent qu’ils le désireront; ils pourront également recevoir et distribuer les douceurs que les parents ou amis des prisonniers leur font parvenir; enfin il leur sera libre encore de faire leurs rapports par lettres ouvertes à ceux qui les employent. Mais si un Officier manquoit à sa parole d’honneur, ou qu’un autre prisonnier sortoit des limites qui ont été fixées à son cantonnement, un tel Officier ou autre prisonnier sera frustré individuellement des avantages stipulés dans cet Article pour sa rélaxation sur parole d’honneur, ou pour son cantonnement. Les deux Puissances Contractantes ont déclaré en outre, que ni le prétexte que la guerre rompt les Traités, ni tel autre motif quelconque ne seront censés annuller ou suspendre cet Article et le précédent; mais qu’au contraire le temps de la guerre est précisément celui pour lequel ils ont été stipulés, et durant lequel ils seront observés aussi saintement que les articles les plus universellement reconnus par le Droit de la Nature et des Gens.
Article xxv
Les deux Parties Contractantes se sont accordé mutuellement la faculté de tenir dans leurs ports respectifs des Consuls, Vice-Consuls, Agens et Commissaires de leur choix, et dont les fonctions seront déterminées par un arrangement particulier, lorsques l’une des deux Puissances aura nommé à ces postes.
Article xxvi
Lorsque l’une des deux Parties Contractantes accordera dans la suite quelque faveur particulière en fait de navigation ou de commerce à d’autres Nations, elle deviendra aussitôt commune à l’autre Partie  Contractante; et celle-ci jouira de cette faveur gratuitement si la concession est gratuite, ou en accordant la même compensation qui aura été agrée pour d’autres Nations.
Article xxvii
Sa Majesté le Roi de Prusse et les Etats-Unis de l’Amérique sont convenus que le présent Traité aura son plein effet pendant l’espace deans, à compter du jour de l’échange des Ratifications, et que si l’expiration de ce terme arrivoit dans le cours d’une guerre entr’eux, les Articles ci-dessus stipulés pour régler leur conduite en temps de guerre conserveront toute leur force jusqu’à la conclusion du Traité qui rétablira la paix.
Le présent Traité sera ratifié de part et d’autre, et les ratifications seront échangées dans l’espace d’une année à compter du jour de la signature.
OBSERVATIONS
sur le Projet du Traité, tracé par les Plénipotentiaires Américains, et adressé à l’Envoyé Extraordinaire du Roi à la Haye.
Articles II et III
En adoptant en entier ces deux Articles, il est essentiel d’ajouter à la fin de l’un et de l’autre: “Se soumettant néanmoins dans les lieux où ils voudront faire le commerce, aux loix et usages y établis, et auxquels sont soumis les Citoyens des Etats-Unis (les Sujets de S.M. le Roi de Prusse), et les Nations étrangères les plus favorisées.”
Il est d’autant plus indispensable d’insister sur cette clause, que les Etats de S.M. Prussienne sont composés de Provinces, dont la plûpart ont des loix propres et des usages particuliers. On ne sauroit abolir des loix de police communes à toutes les Nations de l’Europe, ni ôter sans injustice des anciens droits des Sociétés, Communautés ou Corps. La Ville de Königsberg a un droit d’Etape, suivant lequel un Marchand étranger ne peut vendre directement à un autre Etranger sur la place; nous avons dans différens ports des Sociétés qui entretiennent des allèges pour décharger à la rade une partie des marchandises et les conduire dans les ports, où les gros vaisseaux ne peuvent entrer tout chargés; nous avons en quelques endroits un Corps de porte-faix, lesquels à des prix fixes aident à décharger les vaisseaux, &c. Tout ceci ne doit ni ne peut effrayer l’autre partie Contractante. La plûpart de ces réglemens sont établis pour l’avantage et la commodité même des Etrangers, lesquels à l’arrivée dans nos ports ne sauroient se passer de l’assistance des pilotes et autres personnes habiles, et sans nos réglemens de police se trouveroient exposés à leur avidité et chicanes. Toutes les Nations de l’Europe ont de pareils usages, et aucune ne se plaint des nôtres.
Article iv
Cet Article exige des changemens et éclaircissemens très considérables:
1). Il faut biffer nécessairement la clause, à bord de ses propres bátimens, qui est dans l’esprit de l’Acte de Navigation de l’Angleterre, mais point du tout dans le nôtre. Le but principal de ce Traité est un commerce réciproque entre les deux nations, et un débit sûr et facile  de leurs marchandises. L’intention du Roi est moins de donner une plus grande étendue à la navigation de ses sujets dans des parages éloignés, que d’animer l’industrie nationale, et de faciliter l’exportation des productions des fabriques Prussiennes; de sorte que la clause de n’accorder les avantages stipulés même aux marchandises qu’autant qu’elles seront importées par nos vaisseaux, choque directement nos principes, et rendroit presque nuls pour nous les avantages que ce Traité doit procurer réciproquement.
2). La liberté de vendre et d’acheter, stipulée par cet article, est si générale, qu’elle ne laisse pas même l’idée de quelque denrée ou marchandise, dont l’importation ou l’exportation pourroit être défendue, d’autant plus que l’Article IIe. de notre Projet tracé au mois de Mars de cette année est entièrement omis dans le Contre-Projet.
Le Roi ne peut donc se dispenser d’insister que l’Article iv soit minuté de la manière suivante:
“En particulier chacune des deux nations aura le droit d’importer ses propres productions, manufactures et marchandises dans toutes les parties des Domaines de l’autre, de les y vendre librement, et d’acheter et charger en échange les productions, manufactures et marchandises de l’autre nation. Toutes ces productions, manufactures et marchandises, soit qu’elles soyent importées ou exportées par les propres vaisseaux de l’une des deux nations, ou sur les bâtimens de toute autre nation quelconque, ne payeront à l’entrée et à la sortie d’autres ni de plus forts impôts que payent les produits, manufactures et marchandises de la Nation la plus favorisée. Cependant le Roi de Prusse et les Etats-Unis de l’Amérique se réservent la liberté  de prohiber dans leurs pays respectifs l’importation ou l’exportation de toute marchandise quelconque, dès que la raison d’Etat l’exige. En ce cas les Sujets et Citoyens d’une des Parties Contractantes du présent Traité ne pourront importer ni exporter les marchandises prohibées par l’autre. Mais, si l’une des Parties Contractantes permet à quelqu’autre Nation d’importer ou d’exporter ces mêmes marchandises, les Sujets de l’autre Partie Contractante jouiront tout aussitôt d’une liberté  pareille.”
L’Article xi. de notre Projet, portant que tous les avantages accordés dans la suite en fait de commerce et de navigation à d’autres nations deviendront aussitôt communs aux Parties Contractantes, trouveroit encore ici sa place convenable; mais comme le Contre-Projet en fait un Article séparé, xxvi, il est assez indifférent que cet article soit placé ici, ou plus bas.
Article V
Le raisonnement qui a motivé la clause à ajouter aux Articles II. et III. rend entièrement superflu l’Article V du Projet, dont cependant on peut sans difficulté conserver le dernier passage, portant que “les marchands &c. des deux nations ne seront pas forcés de décharger aucune sorte de marchandises dans d’autres vaisseaux, ni de les recevoir à bord de leurs propres navires, ni d’attendre leur chargement plus longtemps qu’il ne leur plaira.”
Article VIII
Cet Article pourroit être adopté en entier, sans l’expression “que les vaisseaux qui quitteront le port sans avoir déchargé, ne payeront aucun   impôt &c.” Cela ne peut souffrir aucune difficulté dès qu’il est question des marchandises, ou dès que le vaisseau reste à la rade. Mais dès que le vaisseau est entré dans le port, il paroît qu’il doit être assujetti aux droits établis pour l’entretien même du port et de différens arrangemens nécessaires pour rendre l’entrée et la sortie des vaisseaux d’autant plus sûre. (Par exemple, droits de port, de pilote-côtier, et de fanal). Il conviendra donc de minuter la fin de cet Article ainsi qu’il suit: “et sans être obligés de rendre compte de leur cargaison, ou de payer aucuns impôts, charges et droits quelconques, excepté les droits établis sur les vaisseaux une fois entrés dans le port, et destinés à l’entretien du port même, ou d’autres établissemens qui ont pour but la sûreté et la commodité des Navigateurs, lesquels droits cependant ne se payeront que sur le même pied qu’ils sont acquittés par les Sujets et Citoyens même de l’Etat où ils sont établis.”
Article ix
Il sera très analogue aux principes humains qui font la base de plusieurs Articles de ce Projet, d’ajouter à la fin de celui-ci: “l’ancien et barbare droit de naufrage sera entièrement aboli à l’égard des Sujets des deux Parties Contractantes.”
Article x
Cet Article revient à peu près à l’Article VIII. de notre Projet. Mais comme dans celui-ci on exempte réciproquement les droits de détraction, et qu’on réserve la vigueur aux Ordonnances passées ou futures du Roi contre les émigrations, il faudra rétablir en entier notre Article VIII. et le mettre à la place de l’Article x. du Contre-Projet.
Article xii
Cet Article ne sauroit être adopté en entier, le dernier point surtout, portant: “que les vaisseaux ennemis rendent les marchandises neutres confiscables sans distinction.”
Les principes que la Cour de Berlin a adoptés dans plusieurs Ecrits publics, et en particulier dans la Déclaration Circulaire du 30 Avril 1781. se trouveroient en contradiction directe avec les stipulations indiquées. Messieurs les Plénipotentiaires Américains, animés de cet esprit philosophique d’humanité et d’équité qui a dicté plusieurs Articles du Contre-Projet, se départiront vraisemblablement volontiers d’une pareille clause, et consentiront à y substituer la suivante: “Que les effets et marchandises appartenant aux sujets de la Partie Contractante neutre, excepté les munitions de guerre, qui se trouveroient à bord d’un vaisseau ennemi, seront rendus aux Propriétaires, ou du moins payés suivant des prix justes et raisonnables.”
En tout cas, on pourroit omettre tout ceci, et insérer simplement le dernier passage à commencer des mots: D’un autre côté jusqu’à la fin, et laisser cette question indécise, ainsi que cela s’est pratiqué dans la Convention pour la Neutralité Armée, passée par le Roi et par d’autres Puissances.
Article xiii
Il n’y a pas de difficulté d’adopter en général cet Article. Cependant comme l’expression de compensation raisonnable pour les pertes qui  auront été occasionnées par une saisie, est un peu indéterminée, il seroit à souhaiter qu’on pût s’expliquer plus précisément sur cette compensation. Et comme il y a des cas où un navire neutre, dont toute la cargaison seroit composée de marchandises non suspectes, auroit à son bord une pacotille de munitions de guerre destinées pour l’ennemi de l’autre Partie Contractante, cas dont parle l’Article xv. de notre Projet, il seroit très convenable d’insérer à l’Article xiii. du Contre-Projet la clause: “Que dans les cas énoncés, si le Patron du navire préféroit de livrer la pacotille suspecte au vaisseau qui en auroit fait la découverte, le navire marchand ne pourroit plus être arrêté, mais auroit toute liberté  de poursuivre sa route.”
Article xix
De même que les Etats-Unis de l’Amérique, par la teneur d’un Traité de plus ancienne date, se trouvent dans l’obligation d’excepter les prises faites sur les Sujets du Roi de France de l’entrée dans leurs ports, il peut y avoir des cas où ce seroit compromettre le Roi, que de recevoir dans ses ports des prises faites sur d’autres nations. Par cette considération, il vaudra mieux rétablir cet article tel qu’il a été minuté dans nos réponses aux observations de Mr. Adams, envoyées au Ministre du Roi en Hollande au mois de Mai de cette année, savoir: “Que les vaisseaux armés de l’une des Parties Contractantes ne pourront conduire les prises qu’ils auront faites sur leurs ennemis dans les ports de l’autre, à moins qu’ils n’y soient forcés par tempête ou péril de la mer: en ce dernier cas elles ne pourront être arrêtées ni saisies, mais on les fera ressortir le plutôt possible.” Ce qui rend l’exception des vaisseaux pris sur la France entièrement superflue.
Article xi
ad 4. Après les mots: dont le Preneur est sujet, on pourroit ajouter pour plus de clarté: “mais par la Justice du lieu où la prise aura été conduite.”
Article xxv
A la fin de cet Article, et pour le rendre analogue aux Articles II. et III. avec leurs additions proposées, il sera indispensable d’ajouter la clause: “que lorsque les Consuls voudront faire le Commerce, ils seront soumis aux loix et usages des lieux, où ils voudront le faire.”
Tous les autres Articles du Contre-Projet, dont il n’est pas fait mention en termes exprès dans ces Observations, pourront être adoptés sans addition ni changement.

